DETAILED ACTION
1.	This Office Action is in response to Applicant’s Response to Election/Restriction filed on 05/26/2021. Claims 1-13 are examined below. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/26/2021.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 07/10/2020 has been considered by the examiner. An initialed copy is attached.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 2016/0079316 A1; hereinafter “Zhou”).
	As to independent claim 1, Zhou teaches an organic electronic component comprising: a cathode, an anode, at least one light-emitting layer which is arranged between the anode and the cathode (see para. 0005, 0026, 0060-0061, 0063, FIG. 1: Electrode 19 is an anode, 16 is a light-emitting layer comprising an emissive material, e.g. quantum dots, Electrode 1 is a cathode); a first layer, which comprises a dopant and a first matrix material comprising organic small non-polymeric molecules (see FIG. 1, para. 0058, 0061-0062: organic hole injection material 18 can comprise a hole transport layer that has been doped; para. 0097: hole transport and electron transpot materials can be collectively referred to as charge transport materials and can be non-polymeric; para. 0099, 0101: molecular matrix can be non-polymeric, for example a small molecule); and a second layer, which comprises a second matrix material comprising organic small non-polymeric molecules (see FIG. 1, para. 0058: hole transport material 17; para. 0093-0094, 0099: in preferred embodiments, a hole transport layer comprises an organic small molecule material); wherein the first layer 18 is arranged between the second layer 17 and the anode 19, wherein the second layer 17 is arranged between the anode 19 and the at least one light-emitting layer 16 (see FIG. 1 & para. 0061). Emphasis added by Examiner.
Zhou teaches the organic electronic component according to claim 1, wherein the first layer is formed as a hole injection layer and directly adjoins the anode, wherein the second layer is directly adjacent to the first layer and is formed as a hole-transport layer (see para. 0061 & FIG. 1: Electrode 19 is an anode; Hole Injection 18 and Hole Transport 17; Electrode 1 is a cathode; see also FIG. 5).
Zhou teaches all of the limitations of instant claims 1-2. Therefore, Zhou anticipates these claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2016/0079316 A1).
As to claim 3, Zhou teaches the organic electronic component according to claim 1 as described above, but fails to explicitly disclose that the first matrix material and the second matrix material are identical. Zhou is silent about including dopants in hole transport layers (the instantly claimed “second layer”; see para. 0097-0099), thus Zhou satisfies the claim 3 required feature of “a second layer free of dopant”.
Zhou discloses that examples of hole injection materials comprise known organic and/or inorganic hole injection materials, readily identifiable by one of ordinary skill in the relevant art (see para. 0056) and that organic hole transport materials are known, in preferred embodiments are an organic small molecule material (see para. 0098-0099). Unless evidence is provided to the contrary, the selection of the particular matrix materials are only a matter that takes the purpose of use, functionality, etc. into consideration and that a person skilled in the art chooses suitably based upon the teachings of Zhou and common knowledge about light emitting devices. See also MPEP 2144.08 and 2144.09. 
As to claim 4, Zhou teaches the organic electronic component according to claim 1 wherein the dopant is a p-type dopant (see para. 0058: hole injection layer is preferably p-typed doped), but fails to explicitly disclose the dopant contained in a proportion of 1% to 30% by volume in the first matrix material.
However, as to claim 4, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the proportion of dopant in the first matrix material based on routine experimentation and the disclosure of Zhou.  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claim 5, Zhou teaches the organic electronic component according to claim 1, but fails to explicitly disclose that the first layer has a layer thickness of less than 50 nm and/or the second layer has a layer thickness of 50 nm to 300 nm. However, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges 
Claim 6 combines the features of claims 3-5 into a single dependent claim. Accordingly, claim 6 is obvious over Zhou for the same reasons discussed with respect to claims 3-5 and citations to Zhou regarding each feature.
As to claim 7, Zhou teaches the organic electronic component according to claim 1, which is an organic light-emitting diode (OLED) (see para. 0087: use in an organic light emitting device (OLED)).


Claim Rejections - 35 USC § 102/103
8.	 Claims 8-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Heuser et al. (US 2014/0048785 A1).
As to independent claim 8, Heuser teaches an organic electronic component 500 comprising: a cathode 504, an anode 502, at least one light-emitting layer 514 & 516 which is arranged between the anode and the cathode (see FIG. 5, para. 0051-0052: the optoelectronic component 500 has an anode 502 and a cathode 504; para. 0087: in the example of the OLED, both the first active layer 514 and the second active layer 516 508 in FIG. 5; para. 0058: additional layer 510 that may be p-doped; para. 0082: hole-transporting layer 512 in FIG. 5; para. 0103: alternatively, rather than polymers, small organic molecules may serve as an organic electroluminescent layer); wherein the hole injecting and/or hole transporting layer is arranged between the anode and the at least one light-emitting layer (see FIG. 5: hole injection layer 508, hole transporting layer 512, anode 502, light emitting layer 514); wherein the hole injecting and/or hole transporting layer comprises an interface doping with the dopant on the anode side, wherein the interface doping comprises a doping of only at least one interface of the hole injecting and/or transporting layer while the majority of the hole injecting and/or hole transporting layer remains undoped (see para. 0023: the dopant concentration may run from 0% at the interface or the side remote from the interlayers to 100% at the interface or the side facing the interlayer, thus a doping gradient can be achieved; para. 0039-0040: interfaces). It is noted that Heuser teaches many examples of matrix materials that read on “organic small non-polymeric molecules” (see para. 0058-0061) even if that claim term is not specifically used.
As to claims 9-10, Heuser teaches the organic electronic component according to claim 8, wherein the interface doping extends in the hole injecting layer and/or hole transporting layer to at least 5 nm [or 10 nm] and to a maximum of 50 nm (see para. 0023, 0055: for example, layer thickness within a range from about 1 nm to 20 nm).
Heuser teaches the organic electronic component according to claim 8, wherein the hole injecting and/or hole transporting layer has a layer thickness of 50 to 320 nm (see para. 0055: in various working examples, the wet-chemically processed hole injection layer 508 has a layer thickness within a range from about 50 nm to about 150 nm).
	As to claim 12, Heuser teaches the organic electronic component according to claim 8 having the layer thicknesses and penetration depth of the dopant (see para. 0055). The choice of the layer thickness and penetration of interface doping, well within the purview of a skilled artisan, allows for calculation of the comparative ratio (“factor of at least 2.5”) recited in claim 12. The thicknesses of the different elements can be entered in software that is known to do these calculations.
As to claim 13, Heuser teaches the organic electronic component according to claim 8, which is an organic light-emitting diode (OLED), a solar cell, a photodetector or an organic filed-effect transistor (see para. 0003-0005, 0087).
In the event that Heuser’s disclosure presented above is insufficient to anticipate claims 8-13, it would have nonetheless have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the claimed organic electronic component, as the reference teaches each of the claimed elements [e.g. cathode, anode, multiple layers, and interface doping] for the same utility. In the event that any minor modifications are necessary to meet the claimed limitations, such as selection of a particular layer/doping thickness, such modifications would be achieved by one having ordinary skill in the art without undue experimentation.

Examiner’s Note
9.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        September 10, 2021